EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
The decision to grant a Patent issued by JPO for Application No 2019-502114 (Japanese counterpart of the instant Application) issued on 05/20/2019 is noted by Examiner.
The term Lc (claim 2) is interpreted as crystal size in C axis direction.
The range limitations such as “no more” and “no less” interpreted as “inclusive” (for example a surface roughness R of not less than 6.0 and not more than 9.0 interpreted as a surface roughness R of 2. 8 to 5 .1, inclusive.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record- JP 2015185445, JP 2017069039, JP 2012216537, US 2016/0211512, US 20150357632, US 20040023115, US 8465874, US 7144659, US fail to teach or suggest the following limitations:  mixture of “artificial flake graphite A and artificial lump graphite B, the artificial flake graphite A having a surface roughness R of 2. 8 to 5 .1, inclusive, the artificial lump graphite B having a surface roughness R of 6.0 to 9.0, inclusive, and the mass ratio B/(A + B) of the artificial lump graphite B to the total mass of the artificial flake graphite A and the artificial lump graphite B being 0.03 to 0.30, inclusive “ in combination with remaining limitations of claims 1, 7 and 8.
Specifically 2015185445 teaches a negative electrode active material comprising mixture of artificial graphite material but does not discloses artificial flakes, US 20040023115  teaches a mixture spheroidized natural graphite particles and graphite particles, but does not teach roughness and BET surface area, JP 2012216537 teaches a mixture of carbon   particles, including  artificial lump graphite, Raman spectra properties,  but does not teach roughness and ratio of total mass, JP 2017069039 teaches a combination of artificial graphite lumps and artificial graphite flaky particles, but does not teach  roughness, D50, Lc.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Claims
Claims 1,2, 4-16 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alexander Usyatinsky/Primary Examiner, Art Unit 1727